Citation Nr: 0333897	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute 
gastroenteritis, claimed as stomach nausea, to include as 
based on service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

2.  Entitlement to service connection for heart disease, to 
include history of paroxysmal atrial fibrillation and mitral 
valve prolapse, also claimed as chest pain at rest with 
shortness of breath based on service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

3.  Entitlement to service connection for chronic headaches, 
to include as based on service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

4.  Entitlement to service connection for sleeplessness, to 
include as based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

5.  Entitlement to service connection for shakes, to include 
as based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

6.  Entitlement to service connection for cold sweats, to 
include as based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

7.  Entitlement to service connection for residuals of a 
right ankle sprain.  

8.  Entitlement to service connection for residuals of a left 
knee injury, to include a bucket handle tear of the left 
medial meniscus.  

9.  Entitlement to service connection for shortening of the 
left leg.  

10.  Entitlement to service connection for familial 
osteochondromas of the right heel, claimed as a bone spur.  

11.  Entitlement to service connection for chronic fatigue, 
to include as based on service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

12.  Entitlement to service connection for motion sickness, 
to include as based on service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

13.  Entitlement to service connection for rotten teeth, to 
include as based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

14.  Entitlement to service connection for sore hands, to 
include as based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

15.  Entitlement to service connection for a chronic low back 
disorder.  

16.  Entitlement to service connection for bone growth of the 
non-dominant left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits sought.  

The Board remanded this case in November 2000 and July 2001 
for additional development.  Following the requested 
development, the RO in February 2003 continued its denial of 
the claimed benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  

3.  The veteran's nausea and vomiting in service were due to 
acute episodes of gastroenteritis that resolved; 
gastroenteritis is not currently diagnosed.  It is not shown 
that any current nausea and vomiting are attributable to a 
chronic multisymptom illness that is medically unexplained.  

4.  Chronic organic heart disease, to include history of 
paroxysmal atrial fibrillation and mitral valve prolapse, 
also claimed as chest pain at rest with shortness of breath, 
was not present in service or until many years thereafter and 
is not shown to be related to service or to an incident of 
service origin.  The VA examiner in November 2002 did not 
attribute the diagnosed sinus bradycardia to service.  The 
veteran's symptoms are shown to be attributable to known 
clinical diagnoses.  

5.  There is clear and unmistakable evidence that the 
veteran's headaches and motion sickness preexisted service 
and did not increase in severity during service.  

6.  Chronic sleeplessness, shakes, cold sweats, and fatigue 
were not present in service and are not shown to be medically 
unexplained or the result of an undiagnosed illness.  

7.  The veteran has residuals of a right ankle sprain that 
was sustained in service.  

8.  The left knee muscle injury sustained in service was 
acute and transitory and resolved; the current left knee 
disability is not shown to be related to service or to any 
incident of service origin.  

9.  The shortening of the veteran's left leg noted in service 
is shown to be attributable to congenital osteochondromatosis 
that clearly and unmistakably preexisted service; there is 
clear and unmistakable evidence that the osteochondromatosis 
affecting the left leg did not undergo pathological 
advancement beyond normal progression during the veteran's 
active service.  

10.  Osteochondromas of the veteran's right heel and left 
thumb, congenital in nature, clearly and unmistakably 
preexisted service, and there is clear and unmistakable 
evidence that the osteochondromas did not increase in 
severity during service.  

11.  The veteran has residuals of bruxism that began in 
service.  

12.  Sore hands were not shown in service, and there are no 
objective indications of chronic disability with respect to 
the hands currently.  

13.  The low back injury sustained in service was acute and 
transitory and resolved; there is no competent evidence 
relating the currently diagnosed low back disorder to service 
or to any incident of service origin.  


CONCLUSIONS OF LAW

1.  Service connection for acute gastroenteritis, claimed as 
stomach nausea, to include as based on service in the Gulf 
War, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  Service connection for heart disease, to include history 
of paroxysmal atrial fibrillation and mitral valve prolapse, 
also claimed as chest pain at rest with shortness of breath 
based on service in the Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).  

3.  Service connection for chronic headaches, to include as 
based on service in the Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1117, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).  

4.  Service connection for sleeplessness, to include as based 
on service in the Gulf War, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

5.  Service connection for shakes, to include as based on 
service in the Gulf War, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

6.  Service connection for cold sweats, to include as based 
on service in the Gulf War, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

7.  Service connection for residuals of a right ankle sprain 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

8.  Service connection for residuals of a left knee injury, 
to include a bucket handle tear of the left medial meniscus, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

9.  Service connection for shortening of the left leg is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

10.  Service connection for familial osteochondromas of the 
right heel, claimed as a bone spur, is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).  

11.  Service connection for chronic fatigue, to include as 
based on service in the Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).  

12.  Service connection for motion sickness, to include as 
based on service in the Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1111, 1117, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).  

13.  Service connection for residuals of bruxism, claimed as 
rotten teeth, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2002).  

14.  Service connection for sore hands, to include as based 
on service in the Gulf War, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

15.  Service connection for a chronic low back disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

16.  Service connection for bone growth of the non-dominant 
left thumb is not warranted.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The record shows that the veteran served on active duty in 
the Air Force as an aircraft armament system specialist.  
During the Gulf War, he was assigned to the 50th Equipment 
Maintenance Squadron, United States Air Force in Europe, at 
Hahn Air Base in Germany and deployed to the Persian Gulf in 
support of Operation Desert Shield/Desert Storm.  The record 
indicates that he served in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  His decorations 
include the Southwest Asia Service Medal.  

During the course of this appeal, 38 C.F.R. § 3.317 was 
amended and now provides as follows:  

(a)(1) Except as provided in 
paragraph (c) of this section, VA will 
pay compensation in accordance with 
chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who 
exhibits objective indications of a 
qualifying chronic disability, provided 
that such disability:  

(i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii) By history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis.  

(2)(i) For purposes of this section, 
a qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following):  

(A) An undiagnosed illness;

(B) The following medically 
unexplained chronic multisymptom 
illnesses that are defined by a 
cluster of signs or symptoms:  

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; 
or

(4) Any other illness that the 
Secretary determines meets the 
criteria in paragraph 
(a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or

(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection.  

(ii) For purposes of this section, 
the term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained.  

(3) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(4) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

(5) A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

(6) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
include, but are not limited to:  

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs and symptoms
(7) Neuropsychological signs or 
symptoms
(8) Signs or symptoms involving the 
respiratory system (upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or 
symptoms
(11) Cardiovascular signs or 
symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid 
under this section:  

(1) If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2) If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d) For purposes of this section:  

(1) The term Persian Gulf veteran 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  
(Authority:  38 U.S.C. 1117).  

The amendment extending the presumptive period to December 
31, 2006, was effective November 9, 2001.  See 66 Fed. Reg. 
56,614-56,615 (Nov. 9, 2001).  The amendment defining a 
qualifying chronic disability for purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War was effective March 1, 2002.  See 68 Fed. Reg. 34,539, 
34,541-34,542 (June 10, 2003) (to be codified at 38 C.F.R. § 
3.317(a)(2)).  

Because the amended version of 38 C.F.R. § 3.317 is more 
favorable to the veteran in this case, the amended version of 
§ 3.317 will be applied in this case.  See VAOPGCPREC 3-2000, 
65 Fed. Reg. 33,422 (2000); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

The veteran attributes most of his disabilities to 
service in the Persian Gulf War.  He principally 
maintains that he had residuals of reactions to 
vaccines for anthrax taken while on active duty, as 
well as residuals of exposure to smoke from oil 
well fires.  He states that he was downwind from 
the fires and in the "fallout" zone due to 
weather patterns.  He notes that he wore no 
protective gear.  He also maintains that he was 
possibly exposed to chemical and biological agents 
and to the depleted uranium on weapons.  The 
veteran notes that he was in good health when 
examined for flight status in 1988 and claims that 
his health later deteriorated as a result of his 
Gulf War service.  

Factual Background

The veteran's entrance examination in October 1981 was 
negative for complaints or findings referable to any of the 
disabilities for which service connection is now claimed.  
His cardiovascular system was normal on clinical examination, 
and his blood pressure was 120/80.  His pulse was 76.  A 
chest X-ray was negative.  

The veteran's entrance examination in October 1981 did not 
reveal any problems with the veteran's teeth.  However, in 
June 1982, he underwent a subtotal odontectomy of teeth nos. 
1, 16, 17, and 32, which were impacted.  

In October 1982, the veteran was seen at a service clinic for 
a complaint of left knee pain while climbing down a ladder.  
The diagnostic impression was muscle strain.  

The veteran was seen at a service clinic in March 1983 for a 
complaint of lower back pain since the previous Sunday (two 
days previously).  He reported that he was injured playing 
football and described the incident as a twisting injury.  He 
also complained of pain radiating down his hip when in 
certain positions.  His pain was more in the nature of spasms 
rather than constant pain.  The lower parathoracic muscles 
were tender on examination.  Muscle strain was assessed.  

When seen at a service clinic in January 1984, the veteran 
complained of low back pain and stated he felt that his lower 
extremities might be of unequal length.  An examination 
revealed increased tibial torsion to the left leg with 
resultant shortening of the left leg by about one centimeter.  
A shoe lift was prescribed.  

In September 1984, when seen at a service clinic, the tibias 
were observed to be "obviously discrepant in length," with 
the left less than the right.  The assessment was pain 
secondary to foot orthotic secondary to tibial asymmetry.  A 
podiatry consultation noted that a thorough history had not 
been taken and that the veteran needed diagnostic imaging to 
determine the limb length discrepancy.  There was nothing in 
his record to reflect a thorough orthopedic study.  It was 
reported, however, that the veteran had a three-year history 
of low back pain with hip pain.  He was referred for 
orthopedic consultation with a notation that scanograms had 
been performed.  These scanograms showed a total length of 
the left leg of 74.2 centimeters and of the right leg of 77.1 
centimeters, with the left tibia measuring 31.9 centimeters 
and the right tibia 33.6 centimeters.  

X-rays of the lower extremities in October 1984 revealed 
evidence of multiple exostosis in the lower extremities with 
associated modeling deformities in the diametaphyseal 
regions.  The radiologist stated that these findings were 
indicative of multiple hereditary exostosis.  

When seen in the orthopedic clinic in January 1985, the 
veteran complained of low back pain and right lateral 
trochanteric pain that was said not to be persistent.  X-rays 
at that time were said to show a 2.9-centimeter leg-length 
discrepancy, greater on the right than on the left.  The 
assessment was multiple exostosis.  A bone scan done later in 
January was interpreted as compatible with the known 
diagnosis of multiple exostosis.  

An exostosis is a benign bony growth projecting outward from 
the surface of a bone and is also known as an osteochondroma.  
Dorland's Illustrated Medical Dictionary 593, 1199-1200 (28th 
ed. 1994).  

Although the veteran complained of nausea, chest discomfort, 
and headaches when seen at a service clinic in January 1985, 
no heart problems were identified, and he was thought to have 
probable early viral syndrome.  When seen at a service clinic 
that month for complaints that included chest discomfort, the 
veteran's heart was unremarkable on clinical examination and 
his fundi were benign.  

The service medical records show that when the veteran was 
seen in the first three months of 1985 for a variety of 
complaints, he was initially thought to have an upper 
respiratory infection.  By the end of March, mononucleosis 
was assessed.  

In October 1985, the veteran was seen at a service emergency 
room for complaints of nausea and vomiting after eating some 
canned soup.  He said that he felt as though he had been 
battling the flu since his shot the previous week, although 
he felt okay over the weekend.  He said that he had a 
"knot" in his stomach, as well as a headache and a feeling 
of being somewhat fatigued.  Following an examination that 
was essentially unremarkable, viral gastroenteritis was 
assessed.  

In January 1986, the veteran was seen with a four-day history 
of chest pain of the left anterior chest with an actual onset 
of three weeks previously.  A Grade I/VI systolic ejection 
murmur was heard over the left sternal border, and an 
electrocardiogram (ECG) showed sinus bradycardia with an axis 
from -20 to -30 degrees but was otherwise normal.  Viral 
syndrome and chest wall pain were assessed.  

In May 1986, the veteran was seen for complaints of an upset 
stomach.  The assessment was that early hepatitis was to be 
ruled out.  

When seen at a service clinic in August 1986, the veteran 
complained of difficulty breathing secondary to coughing and 
reported a history of bronchial asthma as a child.  The 
assessment was sinobronchial syndrome versus reactive airways 
disease.  

In October 1986, the veteran was seen at a service clinic, 
where it was reported that he had cut his left thumb while on 
leave.  The thumb was taped up by a civilian physician, and 
the veteran then slammed the thumb in the icebox door.  The 
assessment was avulsion/laceration.  He was placed on a 
profile for 10 days.  

In February 1987, the veteran was seen at a service clinic 
for a complaint of diarrhea with stiffness of the arms and 
legs.  He had myalgias and vomited twice after eating.  He 
had no symptoms of upper respiratory infection.  The 
assessment was that the veteran probably had flu syndrome.  

An initial physical examination for Air Traffic Control (ATC) 
duties in January 1988 contained no findings referable to any 
of the disabilities for which service connection is claimed.  
The veteran's blood pressure was 120/64, and his pulse was 60 
sitting, 88 after exercise, 66 two minutes after exercise, 60 
recumbent, and 64 after standing for three minutes.  A chest 
X-ray showed no significant abnormalities.  His 
cardiovascular system was normal.  An ECG showed sinus 
bradycardia but was otherwise within normal limits.  It was 
noted that the veteran was missing teeth nos. 1, 5, 12, 16, 
17, 21, 28, and 32.  Surgical removal of his wisdom teeth in 
1982, when he was hospitalized for a day, was noted.  He was 
now well healed and nonsymptomatic (WHNS).  

In February 1988, the veteran was seen at a service emergency 
room for complaints of nausea, vomiting, diarrhea, and upper 
flank pain of three days' duration.  His stool was guaiac 
negative.  The assessment was acute gastroenteritis.  

The veteran was seen in the clinic in March 1988 for 
complaints of migraine headaches of two days' duration.  He 
complained of nausea and vomiting in association with the 
headaches.  Although a neurologic examination was normal, 
headaches were assessed.  

In July 1988, the veteran underwent a periodic non-flying 
physical examination that was completely negative for 
pertinent findings or complaints.  His blood pressure was 
110/72, and his pulse was 60 sitting.  His cardiovascular 
system was normal on clinical examination.  Pulmonary 
function tests were reportedly normal.  No defects were 
recorded.  

The veteran was seen at a service clinic for complaints of 
diarrhea, vomiting, and headache of 24 hours' duration.  It 
was noted that he had similar symptoms on a visit two weeks 
previously.  Very mild acute gastroenteritis was assessed.  

In November 1988, the veteran was seen at a service clinic 
with a history of multiple exostosis and a complaint of an 
increased bony prominence of the right heel that was causing 
pain even with the use of pads and shoes.  There was no 
history of trauma.  An examination of the right foot revealed 
a protuberance 1-centimeter by 1-centimeter lateral to the 
site of the Achilles' insertion that was tender to palpation 
but without erythema.  The assessment was heel pain with 
exostosis.  Because the veteran desired removal of the bony 
prominence, he was referred for a podiatry consultation.  

In June 1989, the veteran was seen at service emergency room 
after he felt pain along his lateral right ankle while 
playing Frisbee.  He was able to continue playing and did not 
experience any "pop" or "crack".  However, he awoke with 
severe ankle pain.  The ankle was severely swollen and 
ecchymotic on examination.  X-rays showed soft-tissue 
swelling overlying the lateral malleolus without associated 
fracture.  Severe ankle sprain was assessed, and the veteran 
was given a profile.  

The veteran was seen in the clinic on three more occasions in 
June 1989 for his right ankle sprain, which was eventually 
classified as a Grade III sprain.  He was neurovascularly 
intact, and treatment was with an air splint and Motrin.  
Exostosis of the right tibia was also diagnosed.  

The X-rays in June 1989 also showed a large broad based 
bilobed extrusion of bone along the lateral margin of the 
distal tibia, most consistent with a large sessile 
osteochondroma.  The radiologist said that the appearance was 
suggestive of osteochondromatosis.  Osteochondromatosis is a 
condition marked by the presence of multiple osteochondromas, 
such as occurs in multiple cartilaginous exostoses or 
enchondromatosis.  Dorland's Illustrated Medical Dictionary 
1200 (28th ed. 1994).  

In March 1990, the veteran was seen at a service clinic for a 
chief complaint of vomiting of an hour's duration.  He also 
had cold symptoms but no chills.  Acute gastroenteritis was 
assessed.  

A podiatry consultation in July 1990 found a mild prominence 
of the posterior lateral right heel.  X-rays were interpreted 
as showing a "mild post-lat prominence WNL."  The 
radiologist interpreted the X-rays as showing no significant 
abnormalities.  Conservative treatment was prescribed.  

In January 1991, the veteran was seen at a service clinic 
with a chief complaint of chest congestion and chronic cough 
with production of green phlegm of three weeks' duration.  It 
was reported that the cough was coming from deep in the chest 
and was causing his chest to ache.  He had a history of sinus 
congestion.  He had a sore throat but did not have any other 
symptoms.  He had no headaches or body aches or chills.  He 
was not a smoker.  The assessment was upper respiratory 
infection; bronchitis was to be ruled out.  

In September 1991, the veteran was examined for separation 
from service.  He complained of frequent and severe headaches 
since childhood, with the last occurring that morning.  He 
said that his headaches occurred weekly, sometimes were 
disabling, were treated by rest, and that he made a good 
recovery after each occurrence with out complications or 
sequelae (NCNS).  He also gave a history of motion sickness 
since childhood and indicated that no treatment had been 
sought.  No complications or sequelae were noted.  It was 
noted that the veteran's wisdom teeth had been removed in 
1982 and that he had enjoyed a good recovery without 
complications or sequelae.  It was also noted that he had had 
multiple exostosis since 1985 without treatment and without 
complications or sequelae.  It was noted that the veteran had 
had mononucleosis in 1985 that was treated by rest and that 
he had enjoyed a good recovery without complications or 
sequelae.  It was indicated that the veteran had a heel spur 
that was first noticed in 1987, as well as tibial asymmetry 
of one inch that was treated "by Ortho and heel insert."  
The veteran still had pain, but the condition was felt to be 
nonsymptomatic.  A history of frequent indigestion since 
January 1991 was noted, which the veteran attributed to food.  
He treated the condition by watching what he ate.  There were 
no complications or sequelae.  

Pertinent clinical findings on the separation examination in 
September 1991 were normal.  His blood pressure was 100/60, 
and his pulse was 40 sitting.  

On examination a couple of days following the veteran's 
separation examination, the examiner noted a complaint of 
headaches.  Clinical examination of the heart showed a normal 
sinus rhythm without murmurs.  The assessment was a normal 
examination.  Headaches of unclear etiology were also 
assessed.  

In late September 1991, the veteran was seen for complaints 
of abrasions of the left forearm and shoulder from a mountain 
bike accident.  X-rays of the left forearm and hand at that 
time showed protrusion of the bone along the ulnar side of 
the distal radius that probably represented a small 
osteochondroma.  No other abnormalities were present.  

A.  Acute gastroenteritis, claimed as stomach nausea

On VA examination in November 2002, the veteran gave a 
history of chronic nausea, nonspecific chest pain, and 
constipation since 1990.  It was reported that apparently, 
the veteran received "investigational vaccination" for 
anthrax in 1990.  He subsequently began to develop vague 
chest pain associated with early morning nausea and 
constipation.  Now, he said, he has nausea on a constant 
basis mostly in the morning.  Occasionally, he has associated 
vomiting, but he said that he was able to maintain his 
weight.  He reported that he had not been treated for the 
nausea and vomiting and had never been worked up for the 
nausea or vomiting previously.  Although he reported 
occasional loose stools, he denied any bright red blood 
through the rectum or melena.  He indicated that he tended to 
eat out a lot and did not cook his own meals.  His history 
included complaints of chest pain, headaches, shakes, 
nervousness, insomnia, occasional night sweats, and itching 
of the body.  

In an addendum dated in December 2002, the gastrointestinal 
examiner noted that an upper endoscopy and a gastric emptying 
scan performed that month were normal and that, accordingly, 
the exact etiology of the veteran's chronic nausea, including 
its relation to service, could not be determined.  

However, the service medical records indicate that the 
veteran had nausea and vomiting in service as a consequence 
of episodes of acute gastroenteritis.  The nausea and 
vomiting due to episodes of acute gastroenteritis represent a 
known clinical diagnosis and may not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The fact that the 
medical evidence suggests that the nausea and vomiting can be 
attributed to acute gastroenteritis precludes service 
connection for nausea and vomiting due to an undiagnosed 
illness.  See 38 C.F.R. § 3.317(a)(1)(ii).  It follows that 
service connection for nausea and vomiting due to service in 
the Gulf War is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

The VA psychiatric examiner in an addendum in January 2003 
noted the veteran's assertion that he had had nausea every 
morning for the previous 12 years, as well as headaches, 
chest pain, and dizziness.  The veteran said that he began to 
develop these symptoms one week after being given a vaccine 
against anthrax when he was going to the Gulf War.  The 
examiner stated that the fact that the veteran was given a 
vaccine as a preventative measure would not, in the 
examiner's opinion, have caused any of these symptoms, 
especially from a psychiatric point of view.  

Although the veteran maintains that he has residuals from 
vaccination against anthrax at the time of the Gulf War, as 
well as residuals of exposure to smoke from oil well fires, 
depleted uranium, and other chemical and biological hazards 
of the battlefield, he is not competent under the law to 
render such a diagnosis.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (a claimant is capable of providing evidence 
of symptomatology but, as a layperson, is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms).  

B.  Heart disease, to include history of paroxysmal atrial 
fibrillation and mitral valve prolapse, also claimed as chest 
pain at rest with shortness of breath

The service medical records are negative for findings 
indicative of organic heart disease, except for ECG findings 
in January 1986 and January 1988 that indicate the presence 
of sinus bradycardia.  

On VA examination in November 2002, the examiner noted that 
he had reviewed the claims file and that the veteran 
presented with many complaints.  The examiner said that he 
would focus on the veteran's complaints of chest pain and 
head pain.  It was reported that the veteran dated the onset 
of all of his symptomatology to December 1990, shortly after 
receiving an injection of anthrax vaccine.  He complained of 
almost constant left-sided chest pain of varying intensity 
that radiated to his neck and the left side of his head 
causing head pain.  He did not complain of dyspnea associated 
with the pain.  The examiner noted that a cardiac evaluation 
performed in 1997, which included a Holter monitor 
evaluation, revealed short episodes of supraventricular 
arrythmia thought to be a supraventricular tachycardia or 
paroxysmal atrial fibrillation "against a background of 
bradycardia as low as 35 beats per minute."  An 
echocardiogram at that time was said to have revealed mitral 
valve prolapse.  However, the heart was normal on clinical 
examination in November 2002, and the examiner's diagnostic 
impression was that the veteran had sinus bradycardia that 
was unlikely related to service.  The examiner on the latter 
occasion stated that an ECG performed at that examination 
showed a marked sinus bradycardia of 43 beats per minute.  
However, an echocardiogram in September 2002 had shown an 
estimated ejection fraction of 60 percent with structurally 
normal aortic, mitral, and tricuspid valves.  The study was 
said to be "otherwise normal."  Extensive laboratory 
studies performed in July 2002 were all within normal limits.  

Marked sinus bradycardia was found on private ECG's conducted 
in October 1995 and June 1997, and bradycardia was diagnosed 
on VA examination in April 1996.  However, the VA examination 
in November 2002 culminated in an opinion that disassociated 
the current bradycardia from any findings in service.  The 
most recent diagnostic studies did not show any organic heart 
pathology attributable to service.  The veteran's chest 
discomfort and painful pounding of the chest appear to have 
been attributed by his private cardiologist in 1997 to 
symptomatic mitral valve prolapse with associated 
supraventricular tachycardia.  This is evidence that the 
chest complaints were due to known clinical diagnoses and 
thus may not be attributed to the veteran's service in the 
Gulf War.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Moreover, pulmonary function tests in service were 
interpreted as normal, and chest X-rays following service 
have likewise been shown to be negative for any cardio-
pulmonary pathology.  VA examinations following service have 
not identified any respiratory disability.  In the absence of 
such findings, there is no basis for service connection for 
heart disease, to include history of paroxysmal atrial 
fibrillation and mitral valve prolapse, also claimed as chest 
pain at rest with shortness of breath, either on a direct 
incurrence basis or on a presumptive Gulf War basis.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Chronic headaches and motion sickness

Although the VA examiner in November 2002 was unable to 
determine the etiology of the veteran's headaches and motion 
sickness, the record shows that on separation examination in 
September 1991, he complained of frequent and severe 
headaches since childhood, with the last occurring that 
morning.  He said that his headaches occurred weekly, 
sometimes were disabling, were treated by rest, and that he 
made a good recovery after each occurrence with out 
complications or sequelae (NCNS).  The veteran also gave a 
history at that time of motion sickness since childhood and 
indicated that no treatment had been sought.  The examiner 
noted no complications or sequelae.  

Because both headaches and motion sickness are largely 
subjective disorders, the veteran is competent to describe 
their symptoms.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (claimant as a layperson may testify to the 
physical manifestations of a disease or injury).  Indeed, in 
the context of this case, he is the only one who could 
competently describe his preservice symptomatology.  Although 
neither disorder was clinically identified when he was 
examined for service entrance, his description of his 
lifelong affliction with headaches and motion sickness is 
clear and unmistakable evidence that these disorders 
preexisted service.  See 38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Because both the veteran's headaches and his motion sickness 
preexisted service, they could not be due to his service in 
the Gulf War.  See 38 C.F.R. § 3.317(c)(1).  The dispositive 
issue is whether there is clear and unmistakable evidence 
that the headaches and motion sickness were not aggravated by 
service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

With respect to the claimed motion sickness, there is no 
evidence whatsoever that the veteran had motion sickness 
during service.  Although he complains of it now, there is no 
indication that his preexisting motion sickness underwent any 
increase in severity during service.  The absence of such 
evidence clearly and unmistakably establishes that the motion 
sickness was not aggravated by service.  It follows that this 
claim must be denied.  

With respect to the headache claim, the Board notes that the 
veteran was seen on a number of occasions during service when 
his complaints included headaches.  However, the veteran 
himself described his headaches in September 1991 as frequent 
and severe since childhood, and it was reported that he made 
a good recovery after each occurrence without complications 
or sequelae.  There is thus no evidence that his headaches 
were any worse during service than they had always been or 
are now.  VA pays compensation for disability that, though 
preexisting service, is shown to have been aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  That is to say, it 
must be shown that the additional disability for which claim 
is made was acquired during service.  The absence of evidence 
that the preexisting headaches underwent an increase in 
severity during service is clear and unmistakable evidence 
that the claimed headache disorder did not worsen in service 
and cannot be said to have been acquired during service.  In 
these circumstances, the claim for service connection for 
headaches must be denied.  

D.  Sleeplessness, shakes, cold sweats, and chronic fatigue

On VA examination in April 1996, the veteran reported that 
after he returned home from the Gulf War, he began having 
episodes that included sleeplessness, chest pain without 
rest, nervousness with weakness, shakiness, loss of energy, 
cold sweats, cold hands, and sweating as well as some 
shortness of breath.  The diagnostic impressions following an 
examination were anxiety reaction and bradycardia.  

VA psychiatric examinations in January 1997 and November 2002 
noted the veteran's "vague symptoms" of chest pain, cold 
sweats, nausea, fatigue and sleeplessness, but did not firmly 
attribute these symptoms to any specific psychiatric 
disorder.  In January 1997, a psychiatric diagnosis was not 
entered on Axis I.  Although it was felt the veteran's 
symptoms "may be associated with some vegetative signs of 
depression," it was concluded that the veteran did not fit 
the criteria for a major depression.  In November 2002, 
multiple medical complaints including chest pain, headaches, 
nausea, vomiting, and dizziness, were noted on Axis III, but 
post-traumatic stress disorder by history was diagnosed on 
Axis I, and the symptoms noted do not appear to have been 
attributed to the Axis I diagnosis.  

On the psychiatric examination in November 2002, the veteran 
stated that he had had nausea every morning for the previous 
12 years, as well as headaches, chest pain, and dizziness.  
He said that he began to develop these symptoms a week after 
being given a vaccine against anthrax when he was going to 
the Gulf War.  The examiner reviewed the claims file and 
found no evidence of a delusional thought process or 
cognitive impairment.  Moreover, the veteran did not have 
vegetative signs and symptoms associated with depression at 
that time.  The veteran attributed his multiple symptoms to 
his having been given a vaccine as a preventive measure at 
the time of the Gulf War.  It was noted that the veteran was 
never in combat.  

The VA internist who examined the veteran in November 2002 
was unable to determine the etiology of the veteran's 
sleeplessness, shakes, cold sweats, or fatigue.  The Board 
notes that although mononucleosis was assessed in service, it 
was not diagnosed on any examination following service.  See 
38 C.F.R. § 3.303(b).  

The record shows that the VA examiner essentially found in 
April 1996 that the veteran's sleeplessness, shakiness, cold 
sweats, and loss of energy (that is, fatigue) were due to the 
diagnosed anxiety reaction and bradycardia.  A chronic 
multisymptom illness that is medically unexplained is 
therefore not shown.  38 C.F.R. § 3.317(a)(2)(ii).  The fact 
that these symptoms can be attributed to known clinical 
diagnoses means that they are not due to an undiagnosed 
illness.  See 38 C.F.R. § 3.317(a)(1)(ii).  It follows that 
service connection for sleeplessness, shakes, cold sweats, 
and chronic fatigue due to service in the Gulf War is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

E.  Shortening of the left leg, osteochondroma of the right 
heel, and bone growth of the non-dominant left thumb

An MRI of the left knee in January 1993 revealed evidence of 
extensive osseous deformity involving the distal femur and 
proximal regions of the tibia and fibula consistent with the 
veteran's known history of multiple familial exostosis.  

The record shows that in October 1997, the veteran underwent 
a private limb lengthening procedure of the left tibia and 
fibula.  X-rays at that time revealed normal alignment and no 
radiographic evidence of complications.  The operative report 
dated in October 1997 states that a work-up revealed a limb-
length discrepancy of about 3 to 4 centimeters of the left 
lower extremity.  The report describes the procedure as a 
corticotomy of the left tibia, partial fibulectomy, removal 
of osteochondroma of the left distal fibula, and application 
of a ringed external fixator.  The preoperative diagnosis was 
limb length discrepancy of the left lower extremity and 
congenital multiple osteochondromatoses.  

VA X-rays in November 2002 revealed abnormal modeling at the 
level of the left knee joint.  Bony exostoses were 
demonstrated in distal metaphysis of the left femur and 
proximal metaphysis of the left tibia-fibula.  The X-rays 
were felt to raise the possibility of previous injury.  The 
VA orthopedic examiner in November 2002 was of the opinion 
that the veteran had shortening of the left leg on a 
congenital basis.  

VA X-rays of the right calcaneus in January 1993 were 
unremarkable.  However, when seen privately in May 1998, the 
veteran complained of pain in the right heel, and it was 
reported that he had osteochondromas at the base of the right 
heel.  The pertinent diagnosis was multiple osteochondromas.  
In June 1998, the veteran underwent private surgical removal 
of the osteochondroma of the right calcaneus with repair of 
the Achilles tendon and application of a short-leg cast.  The 
operative report shows that the veteran had a history of 
congenital osteochondromatosis.  

The VA orthopedic examiner in November 2002 noted that the 
veteran had a right heel bone spur that had been removed by a 
private physician and that his current examination was 
perfectly normal.  The examiner found that the veteran had 
congenital osteochondromatosis with multiple involvements.  
The examiner was of the opinion that the diagnosed congenital 
osteochondromatosis was unrelated to service.  (As a known 
clinical diagnosis, service connection for such a disorder 
based on service in the Gulf War is not warranted under 
38 C.F.R. § 3.317(a)(1)(ii).)  The examiner also stated that 
the osteochondromatosis was unrelated to service on the basis 
of recurrence or aggravation.  

VA X-rays of the veteran's left thumb in January 1993 
visualized evidence of a small sessile osteochondroma 
involving the volar aspect of the distal diaphysis and head 
of the first metacarpal.  This was associated with mild volar 
subluxation of the first metacarpophalangeal joint that was 
otherwise well maintained, without evidence of narrowing.  
There were a few subchondral cysts involving the first 
metacarpal head.  There was no evidence of acute fractures or 
dislocations.  

On VA orthopedic examination in November 2002, the veteran 
had swelling of the left thumb with pain on motion of the 
metacarpophalangeal joints.  The pertinent diagnosis was 
exostosis of the first metacarpophalangeal joint.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the law providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c).  However, 
service connection may be granted for diseases of a 
congenital, developmental or familial origin.  Monroe v. 
Brown, 4 Vet. App. 513, 514 (1993); VAOPGCPREC 82-90.  The 
evidence indicates that the veteran's exostoses are the 
product of a disease process called osteochondromatosis.  
Although this condition was not clinically identified at 
service entrance, the evidence, including evidence from the 
veteran's orthopedic surgeon, establishes that his exostoses 
are congenital in origin.  This constitutes clear and 
unmistakable evidence that the multiple osteochondromas 
preexisted service, since as the General Counsel opined in 
1990, such a disease process by its very nature preexists 
service.  VAOPGCPREC 82-90.  The issue, then, is whether 
there is clear and unmistakable evidence that the congenital 
condition was not aggravated by service.  

The record is devoid of any indication in the service medical 
records that the veteran had any specific problem with his 
left thumb during service due to a bone growth.  There is 
simply no evidence that any preexisting osteochondroma of the 
left thumb underwent any increase in severity during service.  

Although the veteran complained of a right heel bone spur in 
service in November 1988, the condition was found to be mild 
and to require only conservative treatment during service.  
Although the heel spur was mentioned by way of history at 
separation, his feet were normal on clinical examination at 
that time.  However, there is no evidence that the heel spur 
was the product of a disease process that underwent 
pathological advancement during service.  It is likely that 
the rigors of service likely triggered the osteochondroma 
becoming symptomatically painful, but that is not enough to 
demonstrate aggravation for purposes of entitlement to 
service connection.  Temporary or intermittent flare-ups 
during service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The same conclusion is warranted with respect to the left leg 
shortening.  Although apparently discovered in service, the 
congenital disease process that caused it preexisted service.  
The veteran was treated conservatively during service for the 
leg-length discrepancy with orthotics and a heel insert.  At 
service separation, the tibial asymmetry was said to be one 
inch.  Although it was reported that the veteran still had 
pain, the condition was regarded as not significant (NS).  
This is strong evidence that, as with the heel spur, the left 
leg shortening was the product of a disease process that was 
manifested by symptoms during service but no showing of 
actual pathological advancement of the underlying disorder.  
The Board observes, moreover, that the VA orthopedic examiner 
opined in November 2002 that the osteochondromatosis was 
unrelated to service on the basis of recurrence or 
aggravation.  

There is thus clear and unmistakable evidence that the 
congenital disorder with respect to the right heel, left 
thumb, and left leg was not aggravated by service.  It 
follows that the claims for service connection for these 
disabilities must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

F.  Sore hands

The veteran primarily maintains that he has sore hands due to 
his service in the Gulf War.  However, the service medical 
records are negative for complaints or findings referable to 
sore hands.  X-rays of the left forearm and hand in September 
1991 showed protrusion of the bone along the ulnar side of 
the distal radius that probably represented a small 
osteochondroma, but no other abnormalities were present.  The 
VA examination conducted in April 1996 was negative for 
pertinent complaints or findings.  X-rays of the left thumb 
show only exostosis of the first metacarpophalangeal joint.  
X-rays of the right wrist in January 1993 show a prominent 
pedunculated osteochondroma projecting from the distal volar 
cortex of the right radius.  This was felt to be consistent 
with the veteran's history of multiple familial exostoses.  

To the extent that the veteran's claimed sore hands are 
attributable to his history of congenital exostoses, service 
connection is not warranted for the reasons stated above with 
respect to his left thumb, right heel, and left leg 
shortening.  To the extent that service connection is based 
on the assertion that the veteran's sore hands are 
attributable to his Gulf War service, service connection is 
not warranted because there are no objective indications of a 
qualifying chronic disability required under the law.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  In the absence of 
objective indications of chronic disability with respect to 
the hands, service connection for sore hands due to service 
in the Gulf War is not warranted.  

G.  Residuals of a right ankle sprain

The record shows that the veteran severely sprained his right 
ankle in service.  However, complaints or findings referable 
to the right ankle were not noted on separation examination 
in September 1991, nor was any right ankle disability found 
on VA examination in April 1996.  The veteran reported in 
November 2002 that he still had occasional swelling and pain 
in the right ankle, and the only positive finding on clinical 
examination was slight tenderness over the anterolateral 
aspect of the distal fibula.  The diagnosis was chronic 
capsulitis of the right ankle.  

Although continuity of symptomatology is not fully 
demonstrated, see 38 C.F.R. § 3.303(b), the Board will accord 
the veteran the benefit of the doubt and find that his 
currently diagnosed right ankle disorder is a long-term 
residual of the right ankle sprain that he sustained in 
service, in view of the severity of the initial injury.  See 
38 U.S.C.A. § 5107(b).  It follows that service connection 
for residuals of a right ankle sprain must be granted.  

H.  Residuals of a left knee injury, to include a bucket 
handle tear of the left medial meniscus

The record shows that the veteran was seen at a VA outpatient 
clinic in November 1992 with a complaint that his left knee 
"locked up" the day before while doing some lifting.  He 
also complained of increasing episodes of pain.  He indicated 
that his knee problems had happened off and on for over a 
year.  It was reported that he had played basketball the 
previous week.  X-rays of the left knee at that time revealed 
no evidence of recent fracture.  There was abnormal modeling 
at the level of the left knee joint.  Bony exostoses were 
demonstrated in distal metaphysis of the left femur and 
proximal metaphysis of the left tibia-fibula.  The X-rays 
were felt to raise the possibility of previous injury.  

When seen in the VA orthopedic clinic in December 1992, a 
several-year history of locking and being unable to fully 
extend his left knee was elicited.  He also complained of 
painful exostoses on the right heel and left thumb, and a leg 
length discrepancy with a one-inch left shoe lift was noted.  
X-rays were interpreted as showing multiple exostoses.  The 
diagnosis was probable meniscus tear.  

An MRI of the left knee by VA in January 1993 showed small 
joint effusion and an extensive bucket-handle tear involving 
the medial meniscus that was associated with a large free 
cartilaginous fragment seen within the most lateral aspect of 
the medial joint compartment, adjacent to the anterior and 
posterior cruciate ligaments.  A second cartilaginous 
fragment measuring about 6 x 5-millimeters was suspected in 
the most anterior aspect of the medial joint compartment.  
There was also evidence of a mild bone bruise/microtrabecular 
fracture involving the central and posterior aspect of the 
medial tibial plateau.  In addition, there was evidence of 
extensive osseous deformity involving the distal femur and 
proximal regions of the tibia and fibula consistent with the 
veteran's known history of multiple familial exostosis.  

When the veteran was followed up in the orthopedic clinic in 
February 1993, results from an MRI scan were interpreted 
consistently with what is noted above.  A meniscal tear was 
assessed, and it was thought that the veteran likely would 
benefit from arthroscopy.  

On VA orthopedic examination in November 2002, the veteran 
reported that he "popped" his left knee when he was 
climbing a ladder in service and was treated conservatively.  
Following service, he was operated on by a private physician 
for a bucket-handle type tear of the medial meniscus.  His 
main problem on examination was that he still got daily pain 
in the medial compartment and his knee would go out on 
occasion.  The examiner diagnosed a torn medial meniscus with 
postoperative intermittent capsulitis.  

Although the veteran was treated in service in October 1982 
for muscle strain of the left knee after climbing down a 
ladder, subsequent service medical records, including his 
separation examination in September 1991, were negative for 
any findings of left knee pathology.  The earliest evidence 
of left knee problems following service was in November 1992, 
but by then the veteran had engaged in strenuous activity 
that included lifting and playing basketball.  The Board 
finds that the later diagnosed meniscal tear is likely 
attributable to post service knee injury because it is likely 
that any such tear resulting from the incident in October 
1982 would have required medical attention at some point 
during the remaining nine years of service.  It is highly 
improbable that a knee injury that prompted an orthopedic 
examiner in February 1993 to recommend arthroscopy would not 
have prompted a similar course of action during service.  In 
the absence of any showing of a chronic knee disorder during 
service or until about a years following separation, service 
connection for left knee disability is not warranted.  
38 C.F.R. § 3.303(b).  

I.  Rotten teeth

The service dental records show that the veteran underwent 
dental treatment throughout his period of active service, 
most of it prior to his deployment to the Persian Gulf.  He 
was seen in the dental clinic in July 1991, following his 
return from the Gulf War, when it was noted that tooth brush 
abrasion was causing "wear facets and cold sensitivity" of 
teeth nos. 8 and 9.  In August 1991, abrasion was also noted 
at teeth nos. 3, 6, and 7.  

On a VA dental examination in October 2002, the veteran 
complained of deterioration of the enamel of his dentition 
and prolonged difficulties with cracked lips, especially at 
the corners of his mouth, which he attributed to his service 
in the Gulf War and specifically to his receipt of an 
investigational vaccination during the War.  He also 
complained of dry mouth.  An examination revealed areas of 
multiple restorative work, especially in the occlusal 
surfaces of his dentition and a pattern consistent with 
abrasion of the occlusal surfaces probably related to the 
veteran's complaint of inadvertent teeth grinding.  However, 
the dental examiner stated that the clinical findings were 
conducive to a finding of loss of vertical dimension related 
to the veteran's malocclusion or teeth grinding habits with 
formation of skin creases that facilitate the establishment 
of fungal infections, specifically angular cheilitis.  The 
veteran's complaint of dry mouth was felt to be consistent 
with the deterioration of his enamel aggravated by his 
dysfunctional habit of teeth grinding.  

The VA dental examiner thus attributed the veteran's current 
dental problems to inadvertent grinding of the teeth and to 
angular cheilitis.  Angular cheilitis is a known clinical 
diagnosis.  Inadvertent grinding of the teeth is bruxism.  
Stedman's Concise Medical Dictionary for the Health 
Professions 118 (3rd ed. illus. 1997); Dorland's Illustrated 
Medical Dictionary 233 (28th ed. 1994).  Bruxism is also a 
known diagnosis.  The fact that the veteran's current dental 
problems have been attributed to known diagnoses precludes 
service connection for rotten teeth due to an undiagnosed 
illness.  See 38 C.F.R. § 3.317(a)(1)(ii).  

A VA examination in April 1996 showed revealed no complaints 
referable to the veteran's dentition, nor did he complain of 
dry mouth, cracked lips, or inadvertent grinding of the 
teeth.  However, the service dental records show that as 
early as May 1985, it was reported that the veteran had 
"worn through enamel on several teeth and admits bruxing."  
It was further noted that the veteran had "bruxed through 
occlusal enamel-dentin" of tooth no. 30.  An athletic mouth 
guard was prescribed in May 1985 to serve as an emergency 
nightguard to protect against bruxing.  By August 1985, a 
nightguard was mounted.  By September 1987, however, it was 
reported that the veteran was no longer using a nightguard 
and claimed to have stopped grinding.  In February 1989, it 
was reported that the veteran "exhibits wear facets 
associated with bruxism."  

The episodes of bruxism in service necessitating the 
prescribing and wearing of a nightguard cannot be dissociated 
from the inadvertent grinding of teeth found on the recent VA 
dental examination.  At a minimum, the veteran is entitled to 
the benefit of the doubt on this material issue.  See 
38 U.S.C.A. § 5107(b).  It follows that service connection 
for bruxism, claimed as rotten teeth, must be granted.  

J.  Chronic low back disorder

On VA orthopedic examination in November 2002, it was 
reported that the veteran injured his low back in 1982 while 
playing football in service.  His main problem was with low 
back pain on bending and lifting.  The examiner diagnosed 
mechanical low back syndrome but did not attribute the 
diagnosis to complaints or findings noted in service.  

The record shows that the veteran was initially seen in March 
1983 for a complaint of lower back pain since he sustained a 
twisting injury while playing football a couple of days 
previously.  Only muscle strain was assessed.  He was seen on 
a couple of occasions in 1984 for complaints of low back 
pain, and in September 1984 gave a three-year history of low 
back pain with hip pain, but when seen in the orthopedic 
clinic in January 1985, the veteran's complaints of low back 
pain and right lateral trochanteric pain were said not to be 
persistent.  In any case, a chronic low back disorder was not 
shown during the remainder of service, including on 
separation examination in September 1991.  38 C.F.R. § 
3.303(b).  

Moreover, complaints or findings referable to low back 
disability were not shown on the VA examination conducted in 
April 1996.  Straight leg raising was negative at that time, 
and the veteran was able to bend forward fully and do a 
complete squat.  A chronic low back disorder was not 
diagnosed.  There is simply no objective evidence of a 
continuity of symptomatology since service to relate the 
current mechanical low back syndrome to the low back 
complaints treated in service.  See 38 C.F.R. § 3.303(b).  
There is, moreover, no competent medical opinion to link the 
current low back disability to service, and the veteran as a 
lay person is not competent to do so.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (a claimant is capable of providing 
evidence of symptomatology but as a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).  

In the absence of competent evidence relating the currently 
diagnosed low back disorder to service, the claim for service 
connection for low back disability must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for acute gastroenteritis, claimed as 
stomach nausea, to include as based on service in the Gulf 
War, is denied.  

Service connection for heart disease, to include history of 
paroxysmal atrial fibrillation and mitral valve prolapse, 
also claimed as chest pain at rest with shortness of breath 
based on service in the Gulf War, is denied.  

Service connection for chronic headaches, to include as based 
on service in the Gulf War, is denied.  

Service connection for sleeplessness, to include as based on 
service in the Gulf War, is denied.  

Service connection for shakes, to include as based on service 
in the Gulf War, is denied.  

Service connection for cold sweats, to include as based on 
service in the Gulf War, is denied.  

Service connection for residuals of a right ankle sprain is 
granted.  

Service connection for residuals of a left knee injury, to 
include a bucket handle tear of the left medial meniscus, is 
denied.  

Service connection for shortening of the left leg is denied.  

Service connection for familial osteochondromas of the right 
heel, claimed as a bone spur, is denied.  

Service connection for chronic fatigue, to include as based 
on service in the Gulf War, is denied.  

Service connection for motion sickness, to include as based 
on service in the Gulf War, is denied.  

Service connection for residuals of bruxism is granted.  

Service connection for sore hands, to include as based on 
service in the Gulf War, is denied.  

Service connection for a chronic low back disorder is denied.  

Service connection for bone growth of the non-dominant left 
thumb is denied.  


REMAND

The record shows that the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder was 
denied by a rating decision dated in February 2003 and that 
the veteran was so advised in correspondence dated February 
12, 2003.  

The Board construes a letter from the veteran received at the 
RO on March 22, 2003, as a notice of disagreement with the 
rating decision the previous month denying service connection 
for post-traumatic stress disorder.  Accordingly, the Board 
must assume jurisdiction of the issue for which an appeal has 
been initiated and remand the matter for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to service 
connection for post-traumatic stress 
disorder.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter remanded herein.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 



